DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Withdrawn Rejections
The 35 U.S.C. 102(a)(1) rejection of claims 7 and 10-15 as being anticipated by Bainter et al. (US 3,903,663) of record in the previous Office Action mailed on 7/10/2020 has been withdrawn due to Applicant’s amendment filed on 11/09/2020.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 2011/0281131).
Roberts discloses a trim (Figs. 3A-3D) comprising a support (substrate 306) and a surface covering (layers 308 and 310) that covers the support, the covering having a front face intended to be visible and a rear face turned toward the support, in which the covering includes a bend along a line of weakness (cut 320 and/or 322) of the covering so as to form a rim and the support is molded against the rear face of the covering, wherein the covering comprises a decorative layer (layer 310) and a reinforcing layer (layer 308) laminated on the decorative layer on a side of the decorative layer opposite the front face of the covering, and wherein the line of weakness is formed in the rear face of the covering, extending through the reinforcing layer and only partially through the decorative layer (paragraph [0062]) such that the line of weakness is closed along the bend (Figs. 3B-3D).
Furthermore, claim 11 defines the product by how the product was made. The limitation “is molded" is deemed a process limitation. Thus, claim 11 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies the support being attached to the rear face of the covering. As shown above, Roberts suggests such a product.
Regarding claim 12, Roberts discloses the support (substrate 306) being directly attached to the rear face of the covering (Figs. 3B-3D). Furthermore, claim 12 defines the product by how the product was made. The limitation “by being molded" is deemed a process limitation. Thus, claim 12 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. 
Regarding claim 13, Roberts discloses a first region and a second region of the covering extending away from opposite sides of the bend at different angles (Figs. 3C-3D).
Regarding claim 14, Roberts discloses the rim is formed by a first region of the covering protruding relative to a second region of the covering on the side of the rear face of the covering, the first and second regions being on opposite sides of the bend (Fig. 3D).
Regarding claim 15, Roberts discloses the support having a thickness and the rim extends along the support in the thickness direction to cover an edge of the support (Fig. 3D).
Regarding claim 16, the limitation “the trim being a motor vehicle trim” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Roberts clearly teaches all the structural limitations of the claimed trim. Accordingly, the trim of Roberts is capable of performing the intended use recited in claim 16. 

Response to Arguments
Applicant’s arguments with respect to claims 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 17-22 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to anticipate or render obvious the distinct feature of “wherein the plastic material fills the open line of weakness formed in the front face along the bend”, as recited in independent claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781